DETAILED ACTION
This action is in response to the claimed listing filed on 08/26/2021. 
Examiner’s Statement of Reasons for Allowance
Claims 1-8, 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a system (Claims 1-7), a method (Claims 8, 10-14, 21), and a non-transitory machine-readable medium (Claims 15-20),  featured for generating a content request within a content delivery network, the claim invention recites, in part, to include at least features,
“…determining that an application of a computing device has missing presentable content for one or more user interface pages of the application; obtaining device attributes of the computing device; generating a content request based at least in part on the device attributes;
retrieving, from a content delivery network, the missing presentable content based on the content request without requiring a user interaction with the application;
and storing the retrieved missing presentable content on the computing device in
association with the application…”, as recited in independent claim 1, and similarly in independent 15, and 
 
“…publishing the presentable content to a content delivery network separate from the
application hosting server; receiving, from a user device, a content request associated with the application; identifying at least one device attribute associated with the user device based on the
content request; selecting, by the one or more hardware processors, a portion of the presentable
content for responding to the content request based on the at least one device attribute; and
transmitting the portion of the presentable content to the user device.”, as recited in independent claim 8.
Close prior art Gagliardi discloses a content delivery system, and searches have produced close prior arts of record, but the features, as recited above, are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 



TTV
October 23, 2021 	
/Ted T. Vo/
Primary Examiner, Art Unit 2191